United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2833
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Paula Jean Pudil

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of North Dakota - Fargo
                                  ____________

                            Submitted: March 12, 2015
                              Filed: April 16, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN and COLLOTON, Circuit Judges, and WHITE,1 District
Judge.
                        ____________

PER CURIAM.




      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri, sitting by designation.
      Paula Jean Pudil appeals from the sentence imposed by the district court2 at
resentencing following a successful motion to vacate her sentence under 28 U.S.C.
§ 2255. For the reasons set forth below, we dismiss the appeal.

       Pudil pleaded guilty to conspiracy to possess with intent to distribute and
distribute a controlled substance, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).
In her written plea agreement, Pudil waived her right to challenge her sentence,
unless the district court imposed a sentence greater than the maximum recommended
by the United States Sentencing Guidelines Manual (Guidelines). In exchange, the
government agreed to move under 18 U.S.C. § 3553(e) for a downward departure
from the 240-month mandatory minimum sentence required by statute. Pudil’s
advisory Guidelines sentence was 240 months—the statutory mandatory
minimum—and the district court imposed a 138-month sentence.

        Pudil’s attorney did not file a notice of appeal. Pudil later moved to vacate her
sentence under § 2255 for ineffective assistance of counsel, claiming that she had
asked her attorney to file an appeal. The district court granted Pudil’s motion,
vacated her sentence, and resentenced Pudil to 138 months’ imprisonment, stating
that it had “no legal authority to impose any sentence other than the sentence that [it]
previously imposed.”

       Pudil appeals, arguing that she was entitled to de novo resentencing. Pudil’s
appeal, however, falls within the scope of the plea waiver because it constitutes a
challenge to the below-Guidelines sentence imposed by the district court. Pudil does
not argue that she failed to knowingly and voluntarily enter into the appeal waiver,
and we conclude that enforcing the waiver would not result in a miscarriage of
justice. See United States v. Andis, 333 F.3d 886, 890-92, 894 (8th Cir. 2003) (en


      2
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.

                                          -2-
banc) (holding appeal waiver enforceable when the defendant did “not claim that he
failed to enter into an appeal waiver knowingly and voluntarily” and enforcing waiver
would not result in miscarriage of justice).

      The appeal is dismissed.
                      ______________________________




                                         -3-